                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In re: Runnin L Farms, LLC                          )            Case No.: 19-82716-CRJ11
        EIN: xx-xxx0864                              )
                                                     )
                 Debtor.                             )            CHAPTER 11
                                                     )


                AMENDED REPORT TO COURT CONCERNING DEBTOR’S
              REVENUE AND EXPENSES DURING THE CASE’S FIRST MONTH

         COMES NOW Runnin L Farms, LLC (the “Debtor”) and reports to this Honorable Court the
 following:

         1.      During the first month of this Chapter 11 bankruptcy case, the Debtor reports net
 revenue of $306,700.00 and total expenses of $286,308.90, resulting in a net income of $20,391.10
 during this period.

         2.      Thus far, the Debtor is profitable and it generated gross and net revenue slightly greater
 than the amount it predicted in its budget filed with its original Motion for Use of Cash Collateral.

         3.      An itemized revenue report is attached hereto as Exhibit “A.”

         Respectfully submitted this the 7th day of October, 2019.

                                                /s/ Tazewell T. Shepard IV
                                                Tazewell T. Shepard III
                                                Tazewell T. Shepard IV
                                                Attorneys for the Debtor

                                                SPARKMAN, SHEPARD & MORRIS, P.C.
                                                P. O. Box 19045
                                                Huntsville, AL 35804
                                                Tel: 256/512-9924
                                                Fax: 256/512-9837
                                                ty@ssmattorneys.com




Case 19-82716-CRJ11          Doc 49    Filed 10/07/19 Entered 10/07/19 16:22:00                 Desc Main
                                      Document     Page 1 of 3
                                     CERTIFICATE OF SERVICE

         This is to certify that this the 7th day of October, 2019, I have served the foregoing report on all
 parties requesting notice, all parties listed on the Clerk’s Certified Matrix and Richard Blythe, Office
 of the Bankruptcy Administrator, by electronic service through the Court’s CM/ECF system and/or
 by placing a copy of same in the United States Mail, postage pre-paid.

                                                 /s/ Tazewell T. Shepard IV
                                                 Tazewell T. Shepard IV




Case 19-82716-CRJ11          Doc 49    Filed 10/07/19 Entered 10/07/19 16:22:00                   Desc Main
                                      Document     Page 2 of 3
Runnin L Farms, LLC - Revenue Report                                 Sept. 1 - Sept. 30 2019
    Ordinary Income/Expense
           Income
               5000 · Revenue                                                         306,700
           Total Income                                                            306,700.00
        Gross Profit                                                               306,700.00
           Expense
               7000 · Advertising and Promotion                                           500
               7010 · Bank
                       BankFees
                              Fees                                                      2,950
               7020 · Billing
                       PayrollService
                               ServicesFees Paid                                        2,000
               7050 · Computer
                       Computerand  andInternet
                                          InternetExpenses                                310
               7070 · Dues and Subscriptions                                              850
               7120 · Worker's Compensation                                              4900
               7126 · General
                       GeneralLiability
                                 LiabilityInsurance
                                            and Business Insurance                        600
               7140 · Janitorial
                       ContractExpense
                                  Labor                                               141,600
               7190 · Office Supplies                                                     450
               7200 · Payroll Expenses                                                 48,600
               7205 · Postage and Delivery                                                100
               7245 · Repairs
                       Vehicleand
                                Maintenance
                                    Maintenance                                        16,100
               7260 · Telephone Expense                                                   150
               7310 · Gasoline
                       Fuel                                                            64,250
               Attorney Fees                                                            2,949 (accrued but unpaid per terms of Court order)
           Total Expense                                                           286,308.90
    Net Ordinary Income                                                             20,391.10
Net Income                                                                          20,391.10



      Case 19-82716-CRJ11                    Doc 49      Filed 10/07/19 Entered 10/07/19 16:22:00                        Desc Main
                                                        Document     Page 3 of 3
